 1   Bruce D. Praet, SBN 119430
     FERGUSON, PRAET & SHERMAN
 2   A Professional Corporation
     1631 East 18th Street
 3   Santa Ana, California 92705
     (714) 953-5300 Telephone
 4   (714) 953-1143 Facsimile
     BPraet@aol.com
 5
     Attorneys for Defendants
 6

 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10
      TERRI B. COATS, ADMINISTRATOR                Case No. 8:18-cv-01161 JLS DFMx
11    OF THE ESTATE OF AMANDA LEE
      JENSEN, DECEASED, wrongful death
12    decedent, TERRI B. COATS,                    ORDER re
      individually and as Guardian ad Litem        STIPULATION FOR PROTECTIVE
13    for Minors, D.T.C., E.F.J. and H.G.J.,       ORDER
      and WILLIAM COATS,
14
                         Plaintiffs,
15
            vs.
16
      CITY OF LOS ALAMITOS, aka CITY
17    OF LOS ALAMITOS POLICE
      DEPARTMENT, ERIC R. NUNEZ,
18    RICK MOORE, aka ESTATE OF RICK
      MOORE, CITY OF GARDEN GROVE,
19    aka CITY OF GARDEN GROVE
      POLICE DEPARTMENT, and DOES 1
20    Through 100, Inclusive,

21                  Defendants.
22

23         Pursuant to stipulation between the parties for a Protective Order, the
24   following is hereby approved and adopted by the Court.
25   ///
26   ///
27   ///
28   ///
                                               1
 1         IT IS SO ORDERED:
 2
           1. Documents designated as “Confidential” or “Confidential – Counsel Only”
 3

 4   (hereinafter collectively “Protected Information”), and produced by parties to this

 5   action, are subject to this Protective Order.
 6
           2. “Confidential” documents shall be defined as documents for which the
 7

 8   designating party would be entitled to have protected from public disclosure by
 9   Court order under Rule 26(c) of the Federal Rules of Civil Procedure and the
10
     relevant case law.
11

12         3. “Confidential – Counsel Only” documents shall be defined as
13   “Confidential” documents, as defined in paragraph 2, that also contain sensitive
14
     personal information, including, for example, personnel records and medical
15

16   records.
17         4. Protected Information shall be used solely in connection with the civil case
18
     of Terri B. Coats, et al. v City of Los Alamitos, et al., Case No. 8:18-CV-01161 JLS
19

20   DFMx, and in the preparation of trial of this case, or any related proceeding.
21
           5. A party producing the documents and materials described above may
22
     designate those materials by affixing a mark labeling them as “Confidential” or
23

24   “Confidential – Counsel Only.” If any Protected Information cannot be labeled with
25
     the aforementioned marking, those materials shall be placed in a sealed envelope or
26
     other container that is in turn marked with the appropriate designation in a manner
27

28   agreed upon by the disclosing and requesting parties.
                                                 2
 1          6. Protected Information designated under this Protective Order as
 2
     ”Confidential” may only be disclosed to the following persons:
 3

 4          a) Counsel for the parties;

 5          b) Paralegal, clerical, and secretarial personnel regularly employed by
 6
     counsel referred to in subpart (a) directly above, including stenographic deposition
 7

 8   reporters or videographers retained in connection with this action.
 9          c) Court personnel including stenographic reporters or videographers
10
     engaged in proceedings as are necessarily incidental to the preparation for the trial
11

12   of the civil action;
13          d) Any expert or consultant retained in connection with this action;
14
            e) The finder of fact at the time of trial, subject to the court’s rulings on in
15

16   limine motions and objections of counsel; and
17          f) The parties, to the extent reasonably necessary to assist their counsel in this
18
     litigation or for their counsel to advise them with respect to the litigation.
19

20          7. Protected Information designated under this Protective Order as
21
     “Confidential – Counsel Only” may only be disclosed to the following persons:
22
            a) Outside counsel for the parties;
23

24          b) Paralegal, clerical, and secretarial personnel regularly employed by
25
     counsel referred to in subpart (a) directly above, including stenographic deposition
26
     reporters or videographers retained in connection with this action;
27

28   ///
                                                  3
 1          c) Court personnel including stenographic reporters or videographers
 2
     engaged in proceedings as are necessarily incidental to the preparation for the trial
 3

 4   of the civil action;

 5          d) Any expert or consultant retained in connection with this action; and
 6
            e) The finder of fact at the time of trial, subject to the court’s rulings on in
 7

 8   limine motions and objections of counsel.
 9          8. All Protected Information filed with the Court for any purpose shall be
10
     filed and served under seal in accordance with Local Rule 79-5.
11

12          9. The designation of information as Protected Information, and the
13   subsequent production thereof, is without prejudice to the right of any party to
14
     oppose the admissibility of the designated information.
15

16          10. A nonparty producing information or material voluntarily or pursuant to a
17   subpoena or a court order may designate such material or information as Protected
18
     Information pursuant to the terms of this Protective Order. The signatories to this
19

20   Protective Order will treat such information as Protected Information to the same
21
     extent as if it had been produced by a party.
22
            11. A party may apply to the Court for an order that information designated
23

24   as Protected Information pursuant to this Protective Order is not, in fact,
25
     “Confidential,” or appropriately designated as “Confidential – Counsel Only.” Prior
26
     to so applying, the party seeking to reclassify Protected Information shall meet and
27

28   confer with the producing party. Until the matter is resolved by the parties or the
                                                  4
 1   Court, the Protected Information in question shall continue to be treated according
 2
     to its designation under the terms of this Protective Order. The
 3

 4   producing party shall have the burden of establishing the propriety of the

 5   “Confidential” or “Confidential – Counsel Only” designation. A party shall not be
 6
     obligated to challenge the propriety of a confidentiality designation at the time
 7

 8   made, and a failure to do so shall not preclude a subsequent challenge thereto.
 9         12. Each person to whom disclosure is made, with the exception of counsel,
10
     and its paralegal, clerical, and secretarial personnel, who are presumed to know the
11

12   contents of this Protective Order, shall, prior to the time of disclosure, be provided
13   by the person furnishing him or her such material, a copy of this Protective Order.
14
     Each person to whom disclosure is made shall agree on the record or in writing that
15

16   he/she has read the Protective Order and he/she understands the provisions of the
17   Protective Order. Such person must also consent to be subject to the jurisdiction of
18
     the United States District Court, Central District of California, with respect to any
19

20   proceeding related to enforcement of this Protective Order, including without
21
     limitation, any proceeding for contempt. Provisions of this Protective Order, insofar
22
     as they restrict disclosure and use of the material, shall be in effect until further
23

24   order of this Court.
25
           13. After the conclusion of this litigation, all documents, in whatever form
26
     stored or reproduced, containing Protected Information will remain confidential and
27

28   subject to this Protective Order. The conclusion of this litigation means a
                                                  5
 1   termination of the case following applicable post-trial motions, appeal and/or
 2
     retrial. After the conclusion of this litigation, all Protected Information received
 3

 4   under the provisions of this Protective Order, including copies made, shall be

 5   destroyed, or tendered back to the attorneys for the party or parties producing the
 6
     documents. The parties will also take all reasonable and necessary steps to ensure
 7

 8   that persons to whom they disclose another party’s Protected Information destroy or
 9   return the Protected Information to the producing party.
10

11

12
     Dated: January 03, 2019
13                                    ____ _____________________________
                                           Hon. Douglas F. McCormick
14                                         United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 6
